DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,138,364. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 11,138,364. The method of displaying, in response to a user operation; causing the electronic apparatus to send, to an information processing apparatus, first mathematical expression data on a first mathematical expression input in the mathematical expression input frame by a user operation of the limitation of US Patent No. 11,138,364 having limitations causing the electronic apparatus to display an arithmetic setting frame in the screen; receiving selection of at least a part of the coordinate icons by a user operation, and changing a display state of the graph based on the selected at least a part of the coordinate icons. The difference is the claims US Patent No. 11,138,364 having the limitations executing, by the information processing apparatus, an .

Instant Application No. 17/464,760.
Claim 1.  An information processing method comprising:
displaying a graph on a display screen of a display,
in response to a user operation of specifying at least part of the graph, displaying an icon corresponding to a numerical value which is associated with the at least part of the graph on the display screen, in response to a user operation of selecting the icon, as at least part of a mathematical expression to execute calculation using the numerical value which is associated with the icon selected, displaying the numerical value or a variable indicating the numerical value which is associated with the icon on the display screen.


Claim 1. An information processing method comprising: 
causing an electronic apparatus to display, in a screen of a display of the electronic apparatus, a graph frame, a mathematical expression input frame, and a line visually connecting the mathematical expression input frame and the graph frame, in response to a user operation; causing the electronic apparatus to send, to an information processing apparatus, first mathematical expression data on a first mathematical expression input in the mathematical expression input frame by a user operation; executing, by the information processing apparatus, an arithmetic operation based on the first mathematical expression data sent from the electronic apparatus, and sending, by the information processing apparatus to the electronic apparatus, graph data visualizing the first mathematical expression as a result of the arithmetic operation based on the first mathematical expression data; causing the electronic apparatus to display a graph based on the graph data in the graph frame; specifying at least one point on the graph based on a user operation; causing the electronic apparatus to display, in the screen, (i) at least one coordinate display frame including coordinates of the specified at least one point on the graph, and coordinate icons symbolizing coordinate values of the coordinates of the at least one point, and (ii) a line visually connecting the at least one coordinate display frame and the graph frame; causing the electronic apparatus to display an arithmetic setting frame in the screen; receiving selection of at least a part of the coordinate icons by a user operation, and changing a display state of the graph based on the selected at least a part of the coordinate icons; performing an insertion process to insert values corresponding to the selected at least a part of the coordinate icons into a second mathematical expression formed in the arithmetic setting frame, wherein the second mathematical expression formed in the arithmetic setting frame is determined by a user operation; causing the electronic apparatus to send, to the information processing apparatus, second mathematical expression data on the second mathematical expression formed in the arithmetic setting frame; executing, by the information processing apparatus, an arithmetic operation based on the second mathematical expression data sent from the electronic apparatus, and sending, by the information processing apparatus to the electronic apparatus, . 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Desmos User Guide translated by Horikawa 04/16/2018.
	Regarding claim 1, Horikawa discloses an information processing method comprising ("Making a graph") calculator create graph; see page 1): displaying a graph on a display screen of a display (see Horikawa is an graphing calculator implemented as a web application running in a computer), (..graphable expressions; see page 4), (..expression value format; see pages 1 and 4), (plotted parametric equations; see pages 4-5); in response to a user operation of specifying at least part of the graph (page 2, graph frame displaying y=mx+b),  displaying an icon corresponding to a numerical value which is associated with the at least part of the graph on the display screen , in response to a user operation of selecting the icon (see pages 7-9, user selects points in a table and statistic functions to be computed using the points of the table. The data is displayed in a web browser is based on data received from the server), as at least part of a mathematical expression to execute calculation using the numerical value (see page 8, results of the statistic functions are displayed in the web browser, e.g min(x1)=1.7 and it is implicit from a web application running in a computer that the data is sent into a server); which is associated with the icon selected, displaying the numerical value or a variable indicating the numerical value which is associated with the icon on the display screen (see pages 5 and 7-9;  point displayed in the graph and user selects points in a table and statistic functions to be computed 
Regarding claim 2, Horikawa discloses further comprising: in response to the user operation of specifying the at least part of the graph, displaying a label which is associated with the at least part of the graph on the display screen (see page 5, point list, point displayed in the graph), and in response to a user operation of selecting the label, displaying the icon on the display screen (see page 7; click the icon to change color, connect or hide the points or insert a new column).
	Regarding claim 3, Horikawa discloses wherein the displaying the graph comprises displaying the graph in a first display region on the display screen (see page 6, displaying a line in the screen connecting the arithmetic setting frame and the graph frame), the displaying the icon comprises displaying the icon in a second display region which is independent of the first display region on the display screen (page 5, Points and tables are displayed in the screen, and
the method further comprises displaying a label which is associated with the at least part of the graph in the first display region, so that a correspondence relationship between the at least part of the graph displayed in the first display region and the icon corresponding to the numerical value which is associated with the at least part of the graph displayed in the second display region is visually recognized (see pages 2-3 and 5-9; wherein the coordinate labels are provided with respective tabs having different colors, different shading patterns and/or different borders in conformity with coordinate display frames (user can define plurality of tables, each with 
	Regarding claim 4, Horikawa discloses further comprising: in response to the user operation of selecting the icon, which is displayed in the second display region, distinguishably displaying at least any of the corresponding label displayed in the first display region and the at least part of the graph indicated by the corresponding label (see pages 5 and 7-9;  point displayed in the graph and user selects points in a table and statistic functions to be computed using the points of the table. The data is displayed in a web browser is based on data received from the server and results of the statistic functions are displayed in the web browser).
	Regarding claim 5, Horikawa discloses wherein the displaying the graph comprises displaying the graph in a first display region on the display screen, the displaying the icon comprises displaying the icon in a second display region which is independent of the first display region on the display screen, the displaying the numerical value or the variable indicating the numerical value comprises displaying the numerical value or the variable indicating the numerical value in a third display region which is independent of the first display region and the second display region on the display screen, and the first display region, the second display region, and the third display region are displayed on the display screen such that they are visually recognizable as being associated with each other (see pages 5 and 7-9;  point displayed in the graph and user selects points in a table and statistic functions to be computed using the points of the table. The data is displayed in a web browser is based on data received from the server and results of the statistic functions are displayed in the web browser and a mathematical expression 
Regarding claims 6 is an independent claim and relates to A non-transitory computer readable storage medium having stored thereon a program that is executable by a computer to control the computer to perform functions. Since the features of claim 6 are substantially the same as those of claim 1 except for the category of invention, the same reasoning as in claim 1 applies to claim 6.
Regarding claim 7-10, directly or indirectly dependent on claim 6, essentially correspond to those of claims 2-5 respectively. Accordingly, the same reasoning as in claims 2-5 applies to claims 7-10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Razdow (US Patent No. 5,469,538) is directed to a computer-based method and apparatus for performing symbolic calculations, and in particular, to a mathematical document editor that is capable of performing live symbolic calculations in real-time.
	Karoji et al. (US Patent Application Publication No. 2015/0310646) relates to a graph display control apparatus, a graph display control method, and the like for displaying graph images according to function equations.
	Brothers et al. (US Patent Application Publication No. 2011/0302228) provides a dynamic computation environment in a computing system, such as a handheld calculator. A dynamic computational environment may create, in response to user input, a plurality of 
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/            Primary Examiner, Art Unit 2171